DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to interview conducted on 20 August 2019.
Claims 1 -20 as presented in the Listing of Claims below are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stefan U. Koschmieder (Reg. No. 50,238) on 04/01/2021.

The application has been amended as follows: 

Amendment to the Specification:
Page 4, lines 17-22 should be amended to read 
“In an aspect of the present disclosure, the two CPUs of a dual core processor each perform mixed jobs, none of which is exclusively dedicated to either I/O is CPU intensive. 
The following claims shall be amended:

1. (Currently Amended) A scheduling method for use in process scheduling in a dual core computer, comprising: 
dividing, by a scheduler having circuitry including program instructions configured 5for calculating, a ready queue of P processes into a first list of n processes,             
                P
                (
                n
                )
            
        , and a second list of m processes,             
                P
                (
                m
                )
            
        , wherein each process in each list has a preassigned burst time and             
                n
                +
                m
                =
                P
            
        ;
averaging the burst times of the n processes in the first list to generate a first relative value,             
                
                    
                        A
                        v
                        g
                    
                    
                        1
                    
                
            
        ;  
10averaging the burst times of the m processes in the second list to generate a second relative value             
                
                    
                        A
                        v
                        g
                    
                    
                        2
                    
                
            
        ; 
adding the first relative value and the second relative value to generate a first quantum,            
                 
                
                    
                        q
                    
                    
                        1
                    
                
            
        ; 
subtracting the smaller of the relative values from the larger of the relative values 15to generate a second quantum,            
                 
                
                    
                        q
                    
                    
                        2
                    
                
            
        ; 
assigning, by a scheduler having program instructions configured for assigning quanta to the cores of the dual core computer, the first quantum             
                
                    
                        q
                    
                    
                        1
                    
                
                 
            
        to a first CPU1;
assigning the second quantum             
                
                    
                        q
                    
                    
                        2
                    
                
            
         to a second CPU2; [[.]]
assigning, by the scheduler, a process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                n
            
        ) of the first list to the first CPU1, and a process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                m
            
        ) of the second list to the second CPU2 simultaneously, where             
                i
                =
                1
                ,
                 
                2
                ,
                 
                …
                ,
                 
                n
            
        ; 
running, by the first CPU1, the assigned process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                n
            
        )  of the first list when determined, by a comparator of the circuitry, that the burst time of the process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                n
            
        ) is less than the first quantum             
                
                    
                        q
                    
                    
                        1
                    
                
            
        , to generate an output Oi; 
if the burst time of the process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                n
            
        )  is greater than the first quantum             
                
                    
                        q
                    
                    
                        1
                    
                
            
        , running the process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                n
            
        ) for a time equal to the first quantum             
                
                    
                        q
                    
                    
                        1
                    
                
            
        , and adding a remaining burst 5time of the process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                n
            
        )to a tail of the first list
running, by the second CPU2, the assigned process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                m
            
        ) of the second list when determined, by the comparator of the circuitry,  that the burst time of the process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                m
            
        ) is less than the second quantum             
                
                    
                        q
                    
                    
                        2
                    
                
                ,
            
         to generate an output Oj; and
if the burst time of the process Pj(m) is greater than the second quantum             
                
                    
                        q
                    
                    
                        2
                    
                
            
        , 15running the process Pj(m) for a time equal to the second quantum             
                
                    
                        q
                    
                    
                        2
                    
                
            
        , and adding a remaining burst time of the process Pj(m) to a tail of the second list.
 
2. (Canceled)

3. (Canceled)

8. (Currently Amended) A scheduling system for use in a dual core computer, comprising: 
	a memory storing instructions;
at least one CPU coupled with the memory which executes the instructions to implement:
an input/output device, I/O, wherein the I/O device receives process requests and outputs processing results; 
P from the I/O device, each process having a predetermined burst time, B; a scheduler including: 
a divider, wherein the divider has circuitry configured to divide the ready queue into two roughly equal portions and outputs the portions as a first list and a second list; 
an averager having circuitry configured to average the burst time of the processes in the first and second lists to generate a first relative value Avg, and a second relative value Avg2 respectively; 
a summing module having circuitry configured to add the first relative value and the second relative value and generate a first quantum, q1; 
a subtraction module having circuitry configured to determine the absolute value of the difference between the relative values and generate a second quantum q2; and 
an assignment module for assigning a process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                n
            
        )  from the first list to a first CPU1 and a process Pj(m)  from the second list to a second CPU2, where i = 1, 2, ..., n, j= 1, 2, ..., m and i +j= P[[.]];
running, by the first CPU1, the assigned process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                n
            
        )  of the first list when determined, by a comparator of the circuitry, that the burst time of the process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                n
            
        ) is less than the first quantum             
                
                    
                        q
                    
                    
                        1
                    
                
            
         to generate an output Oi; 
if the burst time of the process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                n
            
        )  is greater than the first quantum, running the process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                n
            
        ) for a time equal to the first quantum             
                
                    
                        q
                    
                    
                        1
                    
                
            
        , and adding a remaining burst 5time of the process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                n
            
        )to a tail of the first list
running, by the second CPU2, the assigned process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                m
            
        ) of the second list when determined, by the comparator of the circuitry,  that the burst time of the process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                m
            
        ) is less than the second quantum             
                
                    
                        q
                    
                    
                        2
                    
                
            
         to generate an output Oj; and
if the burst time of the process Pj(m) is greater than the second quantum             
                
                    
                        q
                    
                    
                        2
                    
                
            
        , 15running the process Pj(m) for a time equal to the second quantum             
                
                    
                        q
                    
                    
                        2
                    
                
            
        , and adding a remaining burst time of the process Pj(m) to a tail of the second list.

9. (Currently Amended) The scheduling system of claim 8, further comprising [[a]] the comparator having circuitry configured to receive an output Oi(n) and the burst time Bi(n) for each P1(n) from the first CPU1, compare the burst time Bi(n) to the first quantum, q1, 25and determine whether the burst time Bi(n) is greater than the first quantum q1;  39519959US 
if the burst time Bi(n) is greater than the first quantum ql, calculate the remaining burst time Ri(n) of the process Pi(n) and add the remaining burst time Ri(n) to the tail of the first list; and 
if the burst time Bi(n) is less than the first quantum q1, transmit the output 0i(n) to [[the]] an 5I/O port of the I/O device.  

10. (Currently Amended) The scheduling system of claim 9, comprising the comparator having circuitry configured to receive an output Oj(m) and the burst time Bj(m) for each Pj(m) from the first CPU2, compare the burst time Bj(m) to the second quantum, q2, 25and determine whether the burst time Bj(n) is greater than the second quantum q2;  39519959US 
if the burst time Bj(m) is greater than the first quantum q2, calculate the remaining burst time Rj(m) of the process Pj(m) and add the remaining burst time Rj(m) to the tail of the first list; and 
if the burst time Bj(m) is less than the second quantum q2, transmit the output Oj(m) to [[the]] an 5I/O port of the I/O device.  

14. (Currently Amended) A non-transitory computer readable medium having instructions stored therein that, when executed by one or more processor, cause the one or more processors to perform a method of scheduling in a dual core computer, comprising 
dividing, by a scheduler having circuitry including program instructions configured 5for calculating, a ready queue of P processes into a first list of n processes,             
                P
                (
                n
                )
            
        , and a second list of m processes,             
                P
                (
                m
                )
            
        , wherein each process in each list has a preassigned burst time and             
                n
                +
                m
                =
                P
            
        ;
averaging the burst times of the n processes in the first list to generate a first relative value,             
                
                    
                        A
                        v
                        g
                    
                    
                        1
                    
                
            
        ;  
10averaging the burst times of the m processes in the second list to generate a second relative value             
                
                    
                        A
                        v
                        g
                    
                    
                        2
                    
                
            
        ; 
adding the first relative value and the second relative value to generate a first quantum,            
                 
                
                    
                        q
                    
                    
                        1
                    
                
            
        ; 
subtracting the smaller of the relative values from the larger of the relative values 15to generate a second quantum,            
                 
                
                    
                        q
                    
                    
                        2
                    
                
            
        ; 
assigning, by a scheduler having program instructions configured for assigning quanta to the cores of the dual core computer, the first quantum             
                
                    
                        q
                    
                    
                        1
                    
                
                 
            
        to a first CPU1;
assigning the second quantum             
                
                    
                        q
                    
                    
                        2
                    
                
            
         to a second CPU2; [[.]]
assigning, by the scheduler, a process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                n
            
        ) of the first list to the first CPU1, and a process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                m
            
        ) of the second list to the second CPU2 simultaneously, where             
                i
                =
                1
                ,
                 
                2
                ,
                 
                …
                ,
                 
                n
            
        ; 
running, by the first CPU1, the assigned process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                n
            
        )  of the first list when determined, by a comparator of the circuitry, that the burst time of the process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                n
            
        ) is less than the first quantum             
                
                    
                        q
                    
                    
                        1
                    
                
            
        , to generate an output Oi; 
if the burst time of the process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                n
            
        )  is greater than the first quantum             
                
                    
                        q
                    
                    
                        1
                    
                
            
        , running the process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                n
            
        ) for a time equal to the first quantum             
                
                    
                        q
                    
                    
                        1
                    
                
            
        , and adding a remaining burst 5time of the process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                n
            
        )to a tail of the first list
running, by the second CPU2, the assigned process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                m
            
        ) of the second list when determined, by the comparator of the circuitry,  that the burst time of the process             
                
                    
                        P
                    
                    
                        i
                    
                
                (
                m
            
        ) is less than the second quantum             
                
                    
                        q
                    
                    
                        2
                    
                
                ,
            
         to generate an output Oj; and
if the burst time of the process Pj(m) is greater than the second quantum             
                
                    
                        q
                    
                    
                        2
                    
                
            
        , 15running the process Pj(m) for a time equal to the second quantum             
                
                    
                        q
                    
                    
                        2
                    
                
            
        , and adding a remaining burst time of the process Pj(m) to a tail of the second list.

15. (Canceled)
16. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 8, and 14.


Dwivedi et al. teaches in “A simulator based performance analysis of multilevel feedback queue scheduling” a Multilevel Feedback Queue (MFQ) algorithm allows the processes to switch between the queues depending on their burst time. For which the processes which are in ready queue come to first queue using Round Robin (RR). It comes to next queue when burst time is greater than quantum. Queues may have their own scheduling policy (such as RR, Shortest Job First (SJF) or First Come First Serve (FCFS)). In this paper, through a simulated MFQ program, we have shown that using RR in different queues and applying SJF for shortest job selection prior to RR from second queue onwards may improve the CPU utilization using the dynamically generated time quantum. Further, Dwivedi teaches “Here in Fig 9, we calculate the sum of each partition of queue and also we then find its mean. Getting the mean value as sumf, sums, sumt store ‘mean’ values and again we find mean with respect to number of input process and we add previous quantum which is initially 0.”
Usman et al. teaches in “Multi-Queue Priority Based Algorithm for CPU Process Scheduling” (one for high priority processes and other for low priority processes) based on Priority Scheme. These queues are designated as High Priority and Low Priority Queues. Allocate processes to queues based on priority criteria and burst time. Processes are arranged in decreasing order of priority. Select first process from High Priority Queue and execute it fully (for entire burst time by assigning time slice equal to the burst time) and remove it from queue 
Thombare et al. teaches in “Efficient implementation of Multilevel Feedback Queue Scheduling” algorithms that are used to calculate the time quantum of the queues. According to the proposed algorithm the processes get executed within three queues q1, q2, q3. The time quantum of the first queue that is q1 is kept short so that the short processes get executed within the first queue itself. The time quantum of q1 is 10 so the processes within the burst time 10 get executed and the burst time are added in the variable qc. The variable qc is created so as to calculate the time quantum of the second and third queue. If the burst time is greater than 10 the processes enter the second queue. In the second queue the processes are arranged according to SJF scheduling algorithm and executed further. If the burst time exceeds the time quantum that is calculated it enters the third queue. 75% of the processes get executed in the second queue. The remaining 25% processes get executed in the third queue.

	The features “splitting a ready queue to obtain two separate queues with roughly equal amount of processes, for each queue determine an average burst time value based on the process of each queue, in a first queue, adding both average values to obtain a time quantum for the processes of the first queue and subtracting the smallest of the two average values to the other to determine the time quantum for the second queue, assigning and running the processes of each queue simultaneously to separate CPUs of a dual core system to obtain outputs, if a process burst time exceeds the determined time quantum, it is performed until a certain extent and then any remaining portion of the process is queued at the end of the queue of the corresponding CPU ” when taken in the context of the claims as a whole, were not taught in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195